                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.: 2:21-03315 ADS                                       Date: July 12, 2021
Title: Mark Mitchell v. Felicia Ponce


Present: The Honorable Autumn D. Spaeth, United States Magistrate Judge


               Kristee Hopkins                               None Reported
                Deputy Clerk                            Court Reporter / Recorder

   Attorney(s) Present for Petitioner(s):        Attorney(s) Present for Respondent(s):
              None Present                                    None Present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

       On April 13, 2021, petitioner Mark Mitchell (“Petitioner”) filed a Petition for Writ
of Habeas Corpus by a Person in Federal Custody. [Dkt. No. 1]. On June 3, 2021,
Respondent filed a Motion to Dismiss arguing the Petition should be dismissed for the
following reasons: (1) the Petition is premature; (2) the Court lacks jurisdiction since
Petitioner’s Ground Two challenges the Federal Bureau of Prisons’ statutory
interpretation; and (3) Petitioner failed to pursue the administrative remedy process.
[Dkt. No. 12].

       In the Court’s April 23, 2021 Order Requiring Response to Petition, Petitioner
was given twenty (20) days to file an Opposition, if any, to the Motion to Dismiss. [Dkt.
No. 4, p. 2]. As of the date of this Order, Petitioner has not filed an Opposition to the
Motion to Dismiss. Pursuant to the Local Rules of the Central District of California,
Petitioner’s failure to file an opposition to the Motion to Dismiss may be deemed
consent to the granting of the Motion to Dismiss. See L.Rs. 7-9, 7-12.

       In the interests of justice, Petitioner is ORDERED TO SHOW CAUSE in
writing why this action should not be dismissed for the reasons stated in the Motion to
Dismiss and/or failure to prosecute this Petition, by no later than July 26, 2021.




CV-90 (03/15) – KIL                Civil Minutes – General                        Page 1 of 2
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.: 2:21-03315 ADS                                        Date: July 12, 2021
Title: Mark Mitchell v. Felicia Ponce

       In the alternative, Petitioner may file a notice of voluntary dismissal of this action
pursuant to Federal Rule of Civil Procedure 41(a). The Clerk of Court is directed to
attach a Notice of Dismissal Form (CV-009) to this Order for Petitioner’s convenience.

      Petitioner is cautioned that failure to timely file a response may result
in dismissal of this action due to failure to prosecute pursuant to Federal
Rule of Civil Procedure 41(b).

       IT IS SO ORDERED.




                                                                       Initials of Clerk kh




CV-90 (03/15) – KIL                 Civil Minutes – General                        Page 2 of 2
